Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 1 of 19 PagelD# 113

IMPROVE PLAN

And

MANAGER'S ASSESSMENT

(Author: Manager)

EMPLOYEE APPEAL FORM

(Author: Employee)
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 2 of 19 PagelD# 114

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

 

Employee: Lama Maksosa

 

Employee Business Title: C/C Global Program Manager

 

Employee Level: 15

 

Manager: Ben Butler & butlerb@

 

Manager Level: L6

 

Improve Plan Start and End Date: March 17° and April 30", 2020

 

 

Outcome of Improve plan: Unsuccessful

 

 

The manager completed a performance assessment at the conclusion of an Improve plan, and it was presented to the employee to
communicate the outcome of the Improve plan. The employee chose to appeal the manager’s assessment of the Improve plan and
has written a response. As a Pivot appeal reviewer, you will need to make a determination whether you agree or disagree with the
manager's assessment of the employee’s performance on these expectations.

The following describes expectations for the employee while on the Improve plan. The manager and employee have provided
comments for each expectation.

Manager overall assessment: Did the employee meet the expectations of the Improve plan? DJ Yes KX No

Amazon HR Confidential
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 3 of 19 PagelD# 115

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

Expectation 1:

 

Expectation 1

Due Date

Associated LPs

Measurement

 

EMEA PM: Develop a
comprehensive Bahrain
CIC launch plan to include
logistics, agenda,
invitations, due dates,
action owners, budget,
and communications.

 

 

3/20/2020

 

Customer
Obsession; Insist
on the Highest
Standards; Earn
Trust

 

e Feedback from Tamkeen, University of Bahrain, and
Bahrain Polytechnic

e FeedbackfromNidal AlBasha, JudeSheeran, Ghada
Elkeissi, and Nicolas David

e Effectively communicating progress, blockers, and
messaging about the event in a timely and clear fashion
at least 2x a month

¢ Quality of project plan - does it have clear action, owners,
due dates**, and status. | am looking for how well the
plan is developed and relative dates/dependencies (e.g.
PR review is done 3 days before launch)

e Plan includes a communication strategy. Launch event
email communications after the launch

Your manager will receive positive feedback on a weekly

basis from work partners about your collaboration,

confirming that timelines were communicated appropriately

and that your teammates were offered opportunities to

contribute. After project meetings, send a meeting summary

to attendees and request feedback. You will CC butlerb@ on

the emails. Your manager will receive weekly feedback

reports from work partners (including, not limited, to Jude

Sheeran and Nidal Basha). The feedback reports should

contain positive feedback every week.

 

Expectation 1: (Required Response— Maximum 250 words)
MANAGER Assessment/Comments:
Did the employee meet expectation 1 of the Improve Plan? KX Yes] No

 

 

° | found the feedback and your emails on status update as meeting the bar. You shared the Asana detailed project plans
and cc:’d me on the emails and weekly notes. | received positive feedback on your work, but also had feedback on your
negative attitude towards your work on the Improve plan.

* From Ghada Elkeissi on Mar 29th: Thanks for your support as usual.

¢ From Jude Sheeran on April 8°": Thank you for this very helpful summary of where things stand Lama.

e From Jude on April 22": | found this update very helpful, so thank you. Just one suggestion: the actions column seems
to be a blend of actions, updates and people responsible. Might we evalve it into crisp actions, so rather than “Nidal and
Nico are working with the UoE on the pilot challenge that is still in progress”, we might simply say “[NAME] pilot
completed” and add a column for the person/people responsible for the action.

 

Expectation 1: (Required Response— Maximum 250 words)
EMPLOYEE Response/Comments:

 

 

in WorkDocs.

As did like | do on any new initiative | work on, | created the project plan, sent email to stakeholder to align on project going
forward, communication plan, meeting cadence, tools and documents repository, | created activity tracking template with
our requirement and shared it with stakeholders, held weekly meeting and provided regular status update and action items
with owners and deadlines for the upcoming weeks, managed budget spend and issued PO to support project activities,
created waterfall dashboard for AWS credit tracking with actual to plan view, worked on project wiki Pages creations and
updates, created phone tools to award stakeholders, reviewed event blog posts and shared with marketing, updated the
external website and provided contents, created folder structure in quip for WIP documents and when finalized stored them

 

Amazon HR Confidential

 

 

 
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 4 of 19 PagelD# 116

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

 

 

Expectation 2:
Expectation 2 Due Date Associated LPs Measurement
Global PM and DI PM: 4/22/2020 Invent and e Write a clear document with concise language
Launch the Salesforce Simplify; ® No distorted images
Engagement Model and Ownership; ° Nogrammaticaland spelling mistakes
Documentation for both Insist onthe * Consistent formatting
the CIC Program and the Highest .
WWPS Digital Innovation Standards * — Professional look - not adraft
Program with clear e Set up a doc review meeting by March 31st to see
documentation for all 1st review and then another by April 22nd for final
stakeholders: review with me, the WWPS DI Leads, and the CIC
e WWPS Digital PMs to review the document
Innovation Leads e Share the document with a 2-3 sales people on the
e CIC Program team to get their feedback. Your manager will
Managers receive positive feedback on a weekly basis from
work partners about your collaboration, confirming
WWPS Sales that timelines were communicated appropriately
Managers and that your teammates were offered
opportunities to contribute.
After project meetings, send a meeting summary to
attendees and request feedback. You will CC butlerb@ on
the emails. Your manager will receive weekly feedback
reports from work partners (including, not limited to,
Jennifer Whitespear, Renee Berry, Katherine Chao, Monica
Carranza, Noah Eden, Victoria Condron, and Steven Kim).
The feedback reports should contain positive feedback every
week.

 

 

 

 

 

Expectation 2: (Required Response— Maximum 250 words)

MA

INAGER Assessment/Comments:

Did the employee meet expectation 2 of the Improve Plan? 0) Yes KX] No

 

 

You shared the document with sales and received mostly positive feedback, however most of the documentation was
tailored to the CIC PMs without clear relevance to the value to the salesperson.

On 4/24, you held a meeting and failed to invite Jennifer Whitespear, one of your key stakeholders, when meeting with the
CIC PMs, and | provided you feedback on the document which had plenty of grammatical and spelling mistakes. Some of
the images were hard to see and graphics that did not have a professional look to the document.

From Renee Berry: / am consistently not seeing an ability [for her] to understand key steps for moving forward, she is also
not understanding basic feedback that is critical to getting the system to where we need as a team. As | expressed in our
meeting, I’m concerned that this praject is mission critical for our team and further delays in progress will hurt our entire
team’s ability to deliver on KPIs effectively.

Feedback from Jason Bass: / have only given her feedback specifically about a document that she has written (such as the
SFDC doc where | was more direct). | think it is pretty evident through, from my feedback in the doc (too much spelling and
grammar issues, lack of context, poor ordering of items, etc) that there is enough information there to give specific examples
on how a dacument that has been worked on for about a year is still far from ready.

 

Expectation 2: (Required Response— Maximum 250 words)
EMPLOYEE Response/Comments:

 

 

1- Completed the requested two documents step by step instructions for the DI and Cl subprograms on how to enter challenge
or request to engage with our program teams (30+ pages each), | received positive feedback from many PMs and Account
managers. | the process with our PM early via email sent on March 20 (see appendix item 1)

 

Amazon HR Confidential

 

 

 
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 5 of 19 PagelD# 117

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

 

On 4/24 | initially set up and accidently didn’t have Jennifer then | forwarded the meeting to her, please see screen shot of
meeting forwarded (items 2).

Renee Berry, Ben and all the team including her know that the interface rolled out in two phases, only phase 1 moved to
production in Jan 2020 which provided MPV to meet 75% or our program reporting requirement, phase 2 still in progress.

For Jason Bass, he was confused with regard to Salesforce documentation and other documents | created a year ago around
AWS credit process, | created three Salesforce documents in the last three months, the first which is the Salesforce plan
describes the interface phase 1 ROM and LOEs, finalized in Dec 2019. The other two were user's entry instructions for both the
Cloud innovation and the digital innovation subprograms, those were created in March and shared with the team for feedback
via email on March 20 and placed on WorkDocs to capture team feedback which still visible till now, then finalized end of April,
so the comments provided here are outdated. (Document shown item 3,4 and 5 in the appendix)

 

 

 

Amazon HR Confidential
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 6 of 19 PagelD# 118

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

 

 

Expectation 3:

Expectation 3 Due Date Associated LPs Measurement
Global PM: Develop a 4/10/2020 Invent and e Set up a plan review meeting with me to document
comprehensive employee Simplify; Hire how you will update the Embark launch templates
on-boarding and Embark and Develop the o Review the template before launching for
launch plan anda Best; Ownership new team members
mechanism to keep o Feedback from new team members about
templates up to date ona the launch plan
monthly basis. Create a e Document that provides new employees a clear
recurring task in Asana to understanding of name, purpose, and instructions
update the templates and to join our team's:
mark it complete once a o Email lists

month that you have
reviewed the on-boarding
templates.

Shared mailboxes

Shared calendars

Shared documents

Team chime groups

o WorkDocs structure

e Determine the number of templates you will
manage and the core activities to update ona
recurring basis

e | will observe the quality of your documentation
and ask members of the team for feedback

e No out of date task that are more than 1 month old
and all broken links are fixed or documented on
progress to fix.

e Feedback from new hires on-boarding

oo0°0

 

 

 

 

 

 

Expectation 3: (Required Response— Maximum 250 words)
MANAGER Assessment/Comments:

Did the employee meet expectation 3 of the Improve Plan? &J Yes] No

 

* You developed a thorough plan on the Embark templates

¢ We had an initial review on 4/9 and then a final review on 4/29.

* | marked that you met expectation per the Improve plan and the majority of the work you did leading up to the initial review,
but | was not satisfied how you prepared for the final review. You stated you didn’t really change the templates or incorporate
my feedback in the initial review since you didn’t have time. You built out an Asana project plan, but had not updated your
tasks.

* You provided a Quip document, while it still looked in draft mode with left over comments and some inconsistent formatting.
However, you did provide the relevant information on the distribution lists and shared calendars.

* | asked feedback from Jubleen Vilku as a new hire testing out the CIC PM Embark plan: It was not clear to her who was on the
team and the roles they played. | sent her a wiki page that shows the full team members and their roles. Consider putting that
in the wiki. This is an example to reduce having to update task, but still provide updated information. She thought the plan was
great overall. She stated on 4/29: | didn't see major updates for the Embark plan just a few minor enhancements. I'll consolidate
and send it over with the survey at the end of Embark plan.

* Link broken for 'Read the CIC Program Details Whitepaper' that you assigned to their launch plan.

 

 

 

Expectation 3: (Required Response— Maximum 250 wards)
EMPLOYEE Response/Comments:

 

1. | updated the four Embark plans with updated tasks for all new hire CIC team members.

2. For each plan, | removed all DI team and other leadership from the “to meet” tasks.

3. | added CPC exam information to all four plans.

4. | validated managerial training links with Ben and the training team and then removed the expired links for manager training (I
can’t view those links since | am not a manager).

5. | validated that the TVBD wiki was retired and then removed the obsolete link from all plans.

 

 

 

Amazon HR Confidential
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 7 of 19 PagelD# 119

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

 

6. | created feedback survey on Qualtrics and added it to each Embark plans.

7. | added the Quip training tracker link that | created so that new team members can add their info, added contact link on quip
to all plans, and validated/updated all the links to ensure a smooth user experience.

8. | created DL lists with instructions in quip and PDF document for all our distribution list, shared calendar and outlined
instructions on how to join each, and how to add the shared calendar and added it to all plans email it to Ben and Joyce on April
17.

9. Jubleen shared the link with me via chime and | didn’t have access to it too, so! directed her to where she can find the
document, | showed HR Joyce on shared screen how the link Jubleen shared didn’t work for me too.

 

 

 

Amazon HR Confidential
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 8 of 19 PagelD# 120

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

Expectation 4:

 

 

Expectation 4 Due Date Associated LPs Measurement
Develop a high-quality 4/17/2020 Customer * Goal is to publish the newsletter by April 30th (to cover
CIC Quarterly newsletter Obsession; Are Jan - Mar dates) representing the group’s collective input
for Q1 2020 Right, A Lot; and priorities of the newsletter.
Insist on the e | will observe your ability to communicate with the team
Highest and solicit inputs and feedback in a timely manner.
Standards * Professional looking draft on April 17th, includes:

© Provide a public facing quality content

No distorted images

No grammatical and spelling mistakes

Clear concepts and concise language

No Amazon confidential information

Consistent formatting (fonts, size, paragraph layout,

alignment of indents, etc).
o Final draft to be sent out by April 30th

e Your manager will receive positive feedback on a weekly
basis from work partners about your collaboration,
confirming that timelines were communicated
appropriately and that your teammates were offered
opportunities to contribute. After project meetings, send
a meeting summary to attendees and request feedback.
You will CC butlerb@ on the emails. Your manager will
receive weekly feedback reports from work partners
(including, not limited, to Peter Gallagher, Paul
O'Shaughnessy, Jude Sheeran, Victoria Condron).

The feedback reports should contain positive feedback every

week.

°
o
°o
°

 

 

 

 

 

 

Expectation 4: (Required Response— Maximum 250 words)

MANAGER Assessment/Comments:

Did the employee meet expectation 4 of the Improve Plan? 0) Yes X No

 

* The newsletter was too long and did not leave me with an opportunity to put in an executive summary, images were
out of proportion, inconsistent fonts, and the size and placement of CIC logos at the end did not have a professional
appearance.

e From Richard Halkett, “Hello Lama, .... | liked the detail, but | honestly felt that there was too much. | struggled to get
through it as a whole, and each story was also quite hard work. | think you should cut back the number of stories, and
also restrict each one to 4-5 lines. | made some comments at the beginning where | did not follow the phrasing. The top
of this will be the part that most people read and you should use that precious real estate to communicate exactly what
your program is and what you want them to learn about it. | struggled with that part and then you leapt to CIC stories; |
did not understand your priorities, etc. for the year.

® From Richard directly to me: / gave the feedback gently to Lama but | believe this needs a lot of work before | would
recommend it going out representing you and the program.

e How you communicated with me didn’t meet expectations. You sent to my manager and Richard Halkett without
giving me the opportunity to review as we have always done. After multiple asks, you would not give me the Word
version, only the PDF.

 

 

 

Expectation 4: (Required Response— Maximum 250 words)
EMPLOYEE Response/Comments:

 

To meet the deadline of April 30 outlined in the PIP, since Ben wanted to send out the Newsletter by, | had to work backward
from that date, so | asked the team to provide their input on quip by April 17, | sent an email with quip link and calendar
reminder, then | compiled the team inputs, rephrased and formatted it to be suitable for an external facing newsletter and

 

 

 

Amazon HR Confidential
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 9 of 19 PagelD# 121

Pivot Appeal —- Manager Performance Assessment and Employee Appeal Form

 

created PDF version for review, and shared it with the team by placing it in WorkDocs and asked for feedback to be due April 24,
and sent outlook calendar reminder as well, | also sent the “ to be reviewed version” to Richard Halket on April 18 to get his
input since our program is the public sector version of his program. Ben then provided me with his feedback on the newsletter
on April 24 via email copying HR Joyce Chan, | incorporated his feedbacks and finalized the document in final PDF format and
OTF format on April 28, then | shared it with the commercial marketing and L7 public sector marketing team Carina, Krista and
Leila and got positive feedbacks, | also sent it to Ben’s manager Josh Weatherly copying Ben to see if he would like to add
anything before we send it out. On April 30 | also sent both PDF and OTF versions to Joyce and Ben along with full PIP status
report, as | sent them weekly update at the end of each week.

 

 

 

Amazon HR Confidential
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 10 of 19 PagelD# 122

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

Expectation 5:

 

 

Expectation 5 Due Date Associated LPs Measurement
Provide a clear 4/30/2020 Invent and ® Create 3 proper RACI Charts that describes all of the
Responsible, Accountable, Simplify; Deliver major functions of the Global CIC Program Manager, the
Consulted, and Informed Results, and Are DI Program Manager, and a CIC Initiative Program
(RACI) Matrix for the Right, A Lot Manager that clearly states ownership of:

Global and CIC PM roles
and the DI PM Role

Credits

2x2 Updates

Newsletter Updates

Budget

Wiki

Challenge Intake

Other responsibilities cleared out

* Seek out relevant training on RACI or other PM skills as
needed.

e Set up a time with me on 4/16 to review the first draft
and by 4/30 to review the final chart

¢ Document feedback on RACI model from stakeholders on
the team and obtain alignment on matrix. Highlight gaps,
overlap or other risks to the model.

¢ PM responsibilities should be delineated by
understanding current state and any changes in future
state to provide clarity.

* The RACI chart should be reviewed by all PMs on the
team and consulted with Jude Sheeran, Paul
O’Shaughnessy, and the DI Leads. They should rate the
matrix at least 7 out of 10 in usability for team.

You can send one comprehensive email providing a weekly
and status on all 5 expectations. | will expect you
communicate at least once a week with the key stakeholders
for each expectation in getting their feedback (email is
preferred so it is documented).

oo0 0000

 

 

 

 

 

 

Expectation 5: (Required Response— Maximum 250 words)
MANAGER Assessment/Comments:

Did the employee meet expectation 5 of the Improve Plan? LO] Yes K No

 

® We reviewed on 4/20 and you prepared a good first draft of the RACI charts. There were many empty fields about owners
to the responsibilities. The DI RACI was a copy and paste of the CIC RACI, which did not have specific Digital Innovation PM
tasks, which was not what | expected.

e You made improvements to the RACI Charts upon the review on 4/30 with detailed responsibilities.

e The output was below bar as it did not reflect any input from others in terms who was Responsible, Accountable, Consulted,
and Informed, which was essential to the task in order to get alignment.

e You did not get all the PMs, Jude, or Paul to provide feedback, nor escalated if you were not receiving the feedback in time.
You stated, without communicating with me prior, that were going to wait another month to get the new CIC PMs more
experience before asking for their feedback, which did not make sense as the task was due on 4/30 and this would have
been a key opportunity for you to mentor the new PMs on their roles and explain the roles. You did not get the feedback
from our experienced PMs.

Your focus on the review was why you had this task as other CICs did not provide a RACI yet. Which | stated you as a Global PM,

you are to provide the templates for each CIC to use and modify, hence getting their feedback was essential.

 

 

 

Amazon HR Confidential
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 11 of 19 PagelD# 123

Pivot Appeal — Manager Performance Assessment and Employee Appeal Form

Expectation 5: (Required Response— Maximum 250 words)
EMPLOYEE Response/Comments:

 

| provided the completed three RACI charts on the due date, the task didn’t specify that | was to share the RACI with Paul and
Jude prior to finalizing it with you on 4/30 , Ben never mentioned that during our initial meeting on 4/20, however | received
positive feedback on the RACI charts from the team when | shared it on 4/30 for team input. No other PM who is been a while
on the program created RACI chart even though | used to discuss the importance during our monthly PM meetings, | created the
Global RACI and other PM who is no longer with the company created the Arizona location project RACI . | can’t enforce the
other PMs to create one since | am not their manager. Also for the Global RACI for this year version, | had meeting with Renee
the other Global PM on 4/24 where | created the RACI layout and had initial input and asked her to provide her input to the
RACI, she never did and Ben and Paul were copied on the email | sent her as well, and they are also copied on the Quip where
the RACI resides and it shows she never provided input. Since the task deadline was approaching | had to complete it on my own
along with the other two RACI charts and placed them on quip for team input and send the team email with the quip link.

 

 

 

Amazon HR Confidential
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 12 of 19 PagelD# 124

MANAGERS’ APPENDIX

(Author: Manager)
: Gare Tare -00025-LMB-MSN_ Document 1-3 Filed 01/07/21 Page 13 of 19 PagelD# 125
Pivot Appeal - Manager Appendix

 

Employee: Lama Maksosa

 

Employee Business Title: CiC Program Manager

 

Employee Level: 5

 

 

Manager: Ben Butler

 

 

Appendix
| Appendix A | Related to Expectation 1 |
Lama met the expectation of the plan. She did complain about having to do the Improve plan to Jude Sheeran during the period and
felt it was insulting and degrading. He also stated that Lama was good at taking notes, but left it unclear on ownership of actions.

 

| Appendix B | Related to Expectation 2

Lama does not earn trust with her peers and stakeholders when reviewing her documentation. The documentation often requires
additional follow up and clarifications. She’s not really listening to others but instead just reasserts her view. She escalates to an
argumentative tone which leads the team to not give her full feedback, but instead they send the feedback separately to me. Her
defensive posture plus lack of communication skills to listen and adjust to the feedback, where thinks she is always right and its
others who are wrong, has caused reprehensible churn for the team making it difficult for them to deliver results with her and now
ask to avoid her. Here are two emails during the Improve Plan period, | highlighted in red the specific statements that reflect the
analysis:

 

From: Jennifer Whitespear whitespj@amazon.com; Date: Tuesday, March 24, 2020 at 1:08 PM on email exchange with Lama
To: Paul O'shaughnessy <poshaugh@amazon.com>, “Butler, Ben" <butlerb>@amazon.com>
Subject: RE: CIC monthly PM meeting - SFDC entry and Bulk upload Step by step feedback request by Wed

(minus Lama)

Hi Ben and Paul,

I'd like to get your help with deescalating this email swirl/back and forth with Lama. The swirl is occurring because during our
monthly PM meeting last week, we were all trying to work with Lama to clarify a few topics around credits. These topics included:

(1) An ongoing need for step by step instructions for manually creating SFDC opportunities, SFDC program engagements, and SIM
credit requests.

- | already owed Lama feedback that | had received from the Sales team on how to correctly create an opportunity, and Katherine
had asked me for help with how to request credits — so | created a quick step by step guide last week.

- | think it’s important to mention that Katherine had asked me for clarity on the process after receiving directions from Lama, and
after speaking with Lama to get better direction.

(2) A need for a checklist on how to prepare program engagement data for mass import into SFDC. | provided Lama with examples
of what should be on the check list, such as (i) opportunity needs to be created first, (ii) c-suite executive needs to be added to the
account as a contact.

It was clear Lama was sensitive to the credits conversation and that she was not understanding the two needs. Lama became
emotionally escalated, kept re-iterating things that had nothing to do with the actions we were talking about, then became
frustrated when people tried to clarify what she was saying.

This is a really unproductive and difficult cycle with Lama that all of us PMs have experienced several times. It is really difficult,
because we want to ensure Lama has the information she needs to continue on with the Sales Force project — but she is unable to
provide clarity when needed or receive feedback.

Would you be able to provide help with deescalating this email swirl? Should | just not reply back to her?

Would you be able to provide direction on how we can provide helpful feedback to Lama, that does not result in swirl/back and
forth? We all care about the right product features being built in SFDC, but also need clarity on what is happening (including
instructions).

Kind regards, Jennifer Whitespear, PM Cloud Innovation Center, @ Cal Poly Digital Transformation Hub (DxHub)

 

 

 

 

On Apr 3, 2020, at 7:01 PM, Berry, Renee <rfberry@amazon.com> wrote from a separate email exchange with Lama:

Amazon HR Confidential Page 1
Pivot Appeat Wiener MBAR Dix Document 1-3 Filed 01/07/21 Page 14 of 19 PagelD# 126

Hi Ben, I'd like to draw a boundary and not continue to go in circles with further responses.

 

| tried to express feedback and concerns, though | want to flag this for you as Lama said “The way you present you criticism
to Salesforce make people think it is broken tool, and discredit me as well on an invalid ground, which is a defamation of my
professional image on an invalid ground.” | responded below, but this seems really extreme to me, as | had no intention of
anything close to this.

A pattern I’ve observed in meetings with Lama is this:

® Lama says something like “Salesforce is the only reporting we will need now that it’s launched”

e | respond and say “I think we should be careful about how we’re communicating it’s current capabilities when some local
programs are tracking a lot more data than what we currently have functionality for in salesforce.”

© Lama then escalates her tone and explains why phase 1 and phase 2 are mapped the way they are

e /say!lagree and understand that point, but that it’s not addressing the concern! shared

e Lama re-explains why phase 1 and phase 2 are mapped the way they are

These cycles are challenging to navigate. If it’s not a detailed project, | try to let it go because | don’t want to aggravate Lama. On
a detailed or important project for the program, | try to give specific feedback where | see clarity needed, but she interprets any
feedback as attacks. So | tend to not want to give her feedback. Sometimes she will re-ccommunicate her understanding of
something and it’s not my understanding, so Ill say oh | understood this xyz. Then she’ll say yes and re-iterate exactly what she
said before without recognizing the differences, so again it can cycle.

! don’t feel | need any immediate action but wanted you to have awareness that I’m trying my best to give appropriate feedback. It
would also be great if she isn’t saying things like the feedback is defamation.

 

Best wishes, rb Renée Berry, PM, Cloud Innovation Centers - Global

 

 

Lama does not meet the bar on her documentation: distorted images, grammatical and spelling mistakes, inconsistent capitalization,
draft look and not professional. She did not receive positive feedback on a weekly basis from her work partners as stated in the
Manager Assessment and in the emails above.

Here is an example screenshot of run-on sentences and poor grammar in subject/verb agreement (CIC opportunity “are” or can
linked instead of can be linked, inconsistent capitalization (Zero). This is not just a one-off typo, but a recurring pattern even in with
constant coaching which | believe is that she does not have the ability to improve over time.

Note: While the CIC opportunity are created initially with Zero dollars because the CIC is
subsidizing the POC to offset AWS charges in the console, once the credit is exhausted any future
usage will generate revenue in the opportunity.

Any future opportunity resulted from this engagement can linked to the engagement to
result in additional influenced revenue.

 

| Appendix C | Related to Expectation 3
Lama met the expectation of the plan.

 

[ Appendix D | Related to Expectation 4

Lama did not prepare a professional looking draft on 4/17; she actually presented a draft with an image inverted (see below left
screenshot) along with continued grammatical mistakes (screenshot below). Lama did not provide concise language, the newsletter
that she prepared was 8 pages long and just concatenated everyone’s inputs without putting the additional thought to streamline
the messaging. | had to make substantial edits and pared the published newsletter down to 3 pages before it could be sent out.

Amazon HR Confidential Page 2
_ Case 1:21-cv-00025-LMB-MSN_ Document 1-3 Filed 01/07/21 Page 15 of 19 PagelD# 127
Pivot Appeal - Manager Appendix

Our Cloud Innovation Centers

i DxHub at Cal Poly
RS WM tevtowsit0"® @ nF awon OF Swil
Qqs bre stiedew teu!-bhow a bateer sv'yort! yee arocgwaen neilgtteuA moO I
tiogz fod boa emotqmye 2° a priytiinay mi ierwra ad b tet}
rere hacl

 

| no pol of anoyreve tnew act? bas

   

 

 

 

 

 

 

 

  
          
   

 

 

 

 

 

by F | PSU Sma ca, ASU Smart City CIC at Arizona State Universit
glot | -aws
Swil
hele Digital Transformation Lab at Munich University of Applied
the th saws —
of t a
HO | Apri 2020 - CK Quartety Newserter -Q1
love
Aus
The
con AWS «loud innovation
war ee
@ BETTER Better Future Lab at CODE University in Berlin, Germany
FUTURE
The screen shot to the right shows another example of not “oe
providing a professional look. | had taken this view out of a Sei p Public Innovation Lab at Sciences Po School of Public Affairs
previous newsletter draft and she tried to re-insert it. This was a eon
hodgepodge of logos and some were out of proportion and -
stretched. While she may not be a graphics expert, should realize HAP RPOqAl
that she needs assistance to format the newsletter and ask for help BEM TROROUM TTY
of others in a timely manner. ;
SWIN BERG Data for Social Good CIC at Swinburne University of Technology
‘BUR Se asielel in Melbourne Australia
How she communicates on the progress of her projects and working “NE* Bu
with others to address where she needs help a major concern. ; ;
UBC Community Health and Wellbeing CIC at University of British Columbia
She only gave me a PDF version and refused to give me the Word we
version until the very end of the Improve plan period on 4/30 which Coming soon....
made it difficult to provide feedback. She did not provide feedback
to me from Peter Gallagher, Paul O’Shaughnessy, Jude Sheeran or Yee | ®MRMIT |4s eee

Bd

Vic Condron who are key stakeholders. Instead, she asked for UNIVERSITY  [XQ57 UNNERSITY OF maHRAIN
feedback from Richard Halkett and Josh Weatherly (senior leaders)
before allowing me the opportunity to review first which is not Contact us wwps-cic@amazon.com

appropriate given it’s far from ready which Richard noted to me and stated in the Improve Plan.

 

 

| Appendix E | Related to Expectation 5

 

Appendix E is really the lack of feedback from her stakeholders. She did not get any feedback on this task during the improve plan
other than me, even though | coached her to work with others during our review meetings. She stated that she did try to get
feedback but it was not received in time, but in subsequent emails | found out that the feedback had been given and she missed it.

The RACI outputs were improving after my last review, but Lama did not get alignment with any of the stakeholders listed in the
Improve Plan and did the work on her own versus working with the people who would actually be responsible, accountable,
consulted, and informed in the workflow. She eventually reached out to the team in May, but that was after the Improve Plan
period and after my second round of feedback.

Furthermore, across all of the expectations and during the review sessions, she had a consistently defiant attitude towards me that
she did not have time to do all that | asked, that the plan was not fair, | was asking her to do things that | didn’t ask others to do (it
was her responsibility(, and that | did not have enough time for her, even though | met with her weekly, answered all of her chimes,
and in fact spent more time with her than my other direct reports during the Improve plan.

Amazon HR Confidential Page 3
Case 1:21-cv-00025-LMB-MSN Document 1-3 Filed 01/07/21 Page 16 of 19 PagelD# 128

EMPLOYEE APPENDIX

(Author: Employee)
Pivot Appeal “Employee > MSN Document 1-3 Filed 01/07/21 Page 17 of 19 PagelD# 129

 

Employee: Lmama Maksosa maksosal@

 

Employee Business Title: Global PM Cloud Innovation Centers

 

Employee Level: 15

 

Manager: Ben Butler buterlb@

 

 

 

Appendix A Related to Expectation 1

From: Maksosa, Lama <maksosal@amazon.com>
Sent: Friday, March 20, 2020 4:23 PM

To: Berry, Renee <rfberry@amazon.com>; Whitespear, Jennifer <whitespj@amazon.com>; Jablonka, Agata <jabagata@amazon.com>; Yang, Sungwon <sungwoy@amazon.com>; Chao, Katherine
<kathchao@amazon.com>; Hogenhout, Connie <hogenhou@amazon.com>

Ce: O'shaughnessy, Paul <poshaugh@amazon.com>; Determan, Lauren <iddeterm@amazon.com>

Subject: CIC monthly PM meeting - SFDC entry and Bulk upload Step by step

Hello everyone, hope you all healthy and safe.

In order for me to be able to finalize Salesforce phase 2 requirement, | need the data to be entered into Salesforce.

While | am working on the Salesforce plan, and | realized it is easier to have separate document for instruction as | finalize my document.

| went ahead and put together steps by step guidance on how to enter the challenges on the CIC engagement form in SFDC.

lalso included step by step guidance on the bulk upload as well per everyone's request. Please provide feedback and insight if you need more clarify on steps so | can reiterate and finalize,

link to the document in WorkDocs can be found here

 

Appendix B Related to Expectation 2

4 Date: Two Weeks Ago

fi Butler, Ben; Chao, Kat... Maksosa, Lama CIC Salesforce entry Doc review - Q&A Fri 4/24/202... 26 KB
Hello all,
[2 Whitespear, Jennifer © Maksosa, Lama FW: CIC Salesforce entry Doc review - Q&A Fri 4/24/202... 26 KB

-----Original Appointment-----

 
  

       
   

ote aes cr)

  

Folder View ‘) Tell me what you want to do.

 
 
 
 
  
    

fo ys fete ete dy herd ene a]

     
 

 

            

         
   

   

  

     

  

Ni Ut Me ie aS UC Ree Ge eles
iterg TT] Appointment LJAddtess Back ~ O Recurrence i
Q ae 7 e «  Mauny . aug
a 2 Scheduling Assistant . 84, Check Names Tina Zones ' ore
120 | Cancel - Remove Amazon fr a Meeting Contact ~ | None J Categorize i chedule
ru| Meeting ~ Chime Meeting 4 a Notes Attendees « +] Response Options - , Chime Meeting
Actions An Chime Show Meeting ‘ Options Tags a ne “~
z
‘ ¢
16 = Response ss =
said None be
23 ets Cus r None
30) Butler, Ren Required Attendee Accepted
~ Chao. Katherine Required Attendee None
Berry, Renee Required Attendee None
20
~ Jablonka, Agata Required Attendee Declined
TH) | yitku, Jubleen Required Attendee Nowe
~ Yang. Sungwen Required Anendee None
7| “ O'shaughnessy Pant Optional Anendee None
~ Whitespear, Jennifer Required Attendee None
14
21

 

Amazon HR Confidential Page 1
1-3 Filed 01/07/21 Page 18 of 19 PagelD# 130
Pivot Appeal CE mployee LMB-MSN Document g g

 

Appendix C Related to Expectation 3

Bla cmueises- 08.14 Salesforce plan.pdf - POF Architect Professional as o- 8 x |

ita VIEW CREATE CONVERT EDIT PAGE INSERT PREVIEW FORMS SECUREANDSIGN OCR E-SIGN PRODUCTSANOPRICING HELP CUSTOM b Lana Maksosa

aws to

=
g (tm &
oT af

S

: Jd innovation
=| |ters

Cal :

“€

= &
e ®

 

4 5 6
= =
- — = . 5 |
— yave a central place to track all of the cloud innovation |
TY ges, as well as challenges related data, such as challenges |
= venue...etc.). Also, to help the CIC team manage their

   
 

=, Search (5) 5) tame =f

TAT aéa’*R ZED i@isae ” Salesforce cic Rew si cab Be Chalenis Engagement entry instucton.pdf - PDF Mivind Profisdond. no o- #8 x
Ea VIEW CREATE CONVERT EDIT PAGE INSERT REVIEW FORMS SECUREANDSIGN OCR €£-SIGN PRODUCTSANDPRICING HELP CUSTOM > Lana Maksoza

a 6 D ‘

am rage Freview a

fe . |

[*
aws ee

1 ee
|
oT one

4

€ «

1]
LH
i

ud innovation @ |
qters

 

 

ree
| eT
| ae
| f=
| l
ieeseser ee
——
|
|
4 6 |
ee ee ee
i= a =

at}

by step instructions for the PM, or the DI lead
orce.

 

   
 

7 g need to be satisfied:
(ORS)

Amazon HR Confidential Page 2
Pivot Appeal “Employee > MSN Document 1-3 Filed 01/07/21 Page 19 of 19 PagelD# 131

Fla cmH eas:

view

CREATE CONVERT EDIT PAGE INSERT

as

 

 

    
 

Ureandy of feted Cokentaa (UDC) Vawter Geel Ibrgetd OG ad
Vanco Comal Health 00) leeward ieainte work each An on COVE: 9
disgerdes WaT Weare, Ser s

Feo MOM Apt Ru dessgnny ot va

 

Amazon HR Confidential

REVIEW

Salesforce DI interface model Engagement instrucbon Guide.pdf = -

 

FORMS SECURE AND SIGh

 

 

 

ocr

POF Architect Professional

E-SIGN PRODUCTSANO PRICING HELP CUSTOM

jet Assessment For, x

c sector
il innovation

y step by step instruction and how to access
inovation leads to manage their Salesforce

in lead, the Account manager needs to submit a
it can be shared with Account managers can be

=

reuse

 

SS

 

 

 

Contact us yo

<6) wun

| Th rains

RH - & x]

t Lana Maksosa

b>)

Wnt at Cal Po

ASA) Serna ny CL at Arar Mate Unteerny

(mgd Fearedonenar ane at Mure hi leary of Aden
wees

Ceti tremeation Lah at Semmes Por “etl ot Pei
Alan

 

Dita oS Sac CHC at Setar teers ot

RB ectendany on tenner, Montes

Coren. eth ace ones Oat Unteaty of
(Cote Cafaretite

2 thea heseieatorsl = Coming soon...

“RMIT

LLY } UNIVERSITY

Page 3

gqrsr.
